PER CURTAM.
Petitioners ask us to issue a writ of mandamus or prohibition to the trial judge to disqualify himself as a result of affidavits of bias and prejudice filed against him. The petitions show that the judge rejected the affidavits because they failed to comply with the statutory requirements both as to the time of filing and as to the manner of certification. 28 U.S.C.A. § 25. If he was in error in so ruling, then undoubtedly the remedy of appeal exists. Even assuming that we have the power to issue the writ where the error, if any, can be corrected on appeal, we are of opinion that we ought not to exercise that power except in rare and extraordinary cases. We do not believe that the circumstances of the present case, especially since the trial is now in progress, are such as to warrant the issuance of the writ.1
Petitions denied.

 Ex parte American Steel Barrel Co., 230 U.S. 35, 45, 33 S.Ct. 1007, 57 L.Ed. 1379.